White, P. J.
On the 7th of November, 1877, the appellant was adjudged guilty in the County Court of Fayette county on a prosecution for disturbance of religious worship, and judgment was' rendered imposing a fine of twenty-five dollars and costs against him. By virtue of' an act of the 15th Legislature, entitled “An act to provide for the employment and hiring of county convicts,” etc., approved 21st August, 1876 [Gen’l Laws 15th Legislature, p. 228], a contract was entered into between one Fleming Price, the stepfather of the convict, and J. C. Steihl, county judge of Fayette county, conditioned as follows, viz.: “It is therefore agreed by and between the above named contracting parties that the said John 0. Steihl, county judge as aforesaid, shall hire said Chapman Price, convict, to the said Fleming Price for the sum of $2 per month until the amount of said fine and costs shall be discharged; and the said Fleming Price agrees on his part to pay for the labor of said convict at the rate above named, and in the manner following, to wit,—two dollars at the end of each month; and he further agrees to treat said convict humanely and furnish him with suitable food, clothing, and, if necessary, medicines, and also to use all proper diligence and care to prevent the escape of said convict. In testimony whereof,” etc. Signed and executed by the parties on the 8th day *542of November, 1877. Bond and security for the faithful performance of his obligations under the contract was at the same time executed by Fleming Price, and approved by the county judge.
There was no rescission of this contract; no surrender by the hirer of the convict to the proper authorities, nor any notice that he desired to surrender him up, or that he wished to abandon his contract. Nor was there any action had on the part of the county judge or other authorities showing dissatisfaction on their part, or a desire to change or forfeit the contract. In fact nothing further is heard of or done concerning the matter until the 13th day of February, 1882, four years and three months thereafter, when defendant, the convict, was arrested by virtue of a capias pro fine issued by the county clerk to collect the fine and costs on the judgment for disturbing religious worship. Appellant was arrested on this writ, and, having been placed in jail by the sheriff, sued out a writ of habeas corpus before the county judge, claiming that he was illegally restrained of his liberty, and that, on account of the facts above stated and which were pleaded by him, he was entitled to be discharged. On the hearing upon the writ applicant not only established the above facts but the further fact that he remained with and worked for his hirer from the date of the execution of the contract,— never ran away,— and that his employer had never delivered him up. The exact date when he left or quit working for the hirer is not shown.
It was also shown that the county judge had told Fleming Price and his surety, Barfield, that he held them responsible for the fine and costs, and that Fleming Price then told him he was unable to pay them. When this occurred is not shown; presumably it must have been at or about the time of the issuance of the capias pro fine, and doubtless was the inducing cause for its issuance. Fleming Price, who was a witness at the habeas corpus trial, *543which was also had before the same county judge, Steihl, was permitted by the judge, over objection by appellant, to testify that he had only hired and only intended to hire the convict for a period of two months. The objection to this testimony was that it varied the terms of the written contract. In support of the admissibility of this testimony it is insisted that the rule disallowing the contradiction of a written instrument only applies to parties and their privies, and that applicant was not a party to the agreement or contract and bond for hire. He may not have been one of the contracting parties, it is true, but that he was as much if not more interested in it than any one else, is, we think, equally apparent. He was the subject-matter of the contract, in fact its most important factor, and the beneficiary when its conditions should be complied with. That he could avail himself of any attempt to alter, change or vary it after he had become entitled to its benefits and protection, we think too plain to admit of argument. As well might it be said that he should not be allowed to set it up at all and show, if he could do so, that his fine and costs had actually been paid by the hirer in pursuance of it. The construction of a contract does not depend upon what either party thought, but upon what both agreed. Brunhild v. Freeman, 77 N. C. 128.
This contract, in our opinion, speaks for itself, and if it does not then the hirer and the county judge should have taken some steps to have made it known sooner to applicant, who, for aught that appears, worked for the hirer a sufficient length of time to have paid off almost double the amount of the judgment against him. So far as he is concerned, the fine and costs appear to have been legally discharged, and he is entitled to be discharged from any further liability on account of them [Code Crim. Proc. art. 814], no matter what liability may attach to the hirer. And the fact that the hirer and his surety may *544be insolvent, and that the judgment cannot be collected of them, does not deprive him a single whit of his right to a full, complete and final discharge from the judgment.
The judgment of the County Court of Fayette county,' refusing to discharge and remanding the prisoner to custody till said judgment be paid, is reversed, and appellant is hereby discharged from the illegal restraint and custody in which he is held by virtue of the capias pro fine.

■ Reversed and appellant discharged.